Mr President of the General Assembly,
Mr Secretary-General,
Distinguished Heads of State and government,
Excellencies,
Ladies and gentlemen,
There are moments that leave their mark for generations. The founding of the United Nations seventy-five years ago was one such moment. For this, we can be grateful to our parents.
Are we nevertheless permitted to take a critical look at the UN today? — Yes, we are... We even have to.
In fact, seventy-five years on and there are still wars, there are more refugees and displaced people than ever before, there is a climate crisis currently without a solution, millions are going hungry and we haven’t achieved gender equality.
We could criticise the UN for this — but who are we really talking about, when we blame “the UN”? We are in fact talking about ourselves, because the UN is its Member States. And it is often Member States that stand in the way of the UN’s work. They block decisions or refuse to implement them, undermine resolutions or flout their principles.
This weakens the UN. And it weakens all of us, too. If we want a strong UN, then we — Member States — must strongly support the organisation and work together to pursue its objectives. Because the goals of the UN are our goals.
Ladies and gentlemen,
We live in an era marked by geopolitical tensions. Many States are also increasingly polarised in their internal affairs.
More than ever, the UN is indispensable for the promotion of peace and security in the world. It embodies the causes of human rights, sustainable development and a world governed by the rule of law. We would do well to work together to achieve the goals of the UN because they benefit all of us and they make us stronger.
My country is proud to contribute to the achievement of the UN’s goals, even if it is not always easy. It is difficult to translate the goals we have set ourselves - on climate or gender equality for example - into national policy. But that is why all of us politicians are elected: to offer our respective populations and humanity as a whole a decent life in freedom and security.
My country also advocates for an international order regulated by the rule of law. We are committed to international humanitarian law and to the prevention of conflicts, and we provide good offices wherever they are desired. My country is prepared to take on more responsibilities, which is why for the first time, Switzerland is a candidate for a non-permanent seat on the Security Council for the period 2023-2024.
Switzerland of course wholeheartedly supports the Secretary General’s appeal for a global ceasefire. But beyond such an appeal, is there anything else we can do?
We must put even more effort into preventing conflicts. Here too, human rights must remain at the centre of our action. “International Geneva” also contributes to conflict prevention, for example by hosting the Human Rights Council and the Arms Trade Treaty Secretariat.
By prosecuting the worst crimes, the International Criminal Court is contributing to uphold international humanitarian law. We reaffirm here our support for the International Criminal Court as an integral part of a rules-based international order. To facilitate debate on the best ways to adhere to these humanitarian norms, Switzerland was one of the first countries to publish a voluntary report on its national implementation. My country would welcome it if other countries followed.
While it is right to try to prevent conflicts and to seek to mitigate their worst humanitarian consequences, it is also crucial to find lasting solutions to the conflicts that are ongoing. As the capital of peace, “International Geneva” contributes to this by providing a space for dialogue between the parties to a conflict.
Switzerland’s peace policy draws on essential characteristics of my country’s political culture, such as power-sharing, openness to dialogue, tolerance and consideration of everyone’s interests. In the future, Switzerland intends to further step up its capacities and expertise in mediation and facilitation in order to support those who wish to end conflicts through dialogue.
Ladies and gentlemen,
While “International Geneva” contributes to peace and security in the world, it is also the seat of the World Health Organization, which has played such a crucial role since the onset of the COVID-19 pandemic.
The current health crisis has caused untold suffering in the world. The most vulnerable have been hit hardest: the child in the overcrowded displacement camp; the single mother who has lost her job; the young adult whose job prospects have been destroyed; or elderly people and the sick, who are particularly at risk.
My country is coping with this pandemic as best it can.
The World Health Organization plays a central part in fighting the pandemic. As host state of the WHO and other international health organisations, Switzerland is committed to ensuring that they can take effective action. For this to happen, the WHO must have sufficient resources and the support of all of us to carry out its reforms. Is it fair to demand so much from this organisation when 80% of its funding comes from voluntary contributions?
Beyond the necessary fight against the current pandemic, we must think now about the world that will emerge from this crisis and that cannot entirely be yesterday’s. If every crisis is a suffering, it is also a moment of change that allows us to reinvent ourselves.
So let’s reinvent ourselves, keeping in mind the goals we set for ourselves when the UN was created seventy-five years ago.
Ladies and gentlemen,
There are moments that leave their mark for generations. Such moments require decisive and courageous action. This is true today. From my country’s perspective, the most urgent tasks are to implement the 2030 Agenda for Sustainable Development and the Paris Agreement, and to step up our efforts for peace.
It is up to us — the political representatives of our countries — to take the right decisions for the good of our fellow human beings and our planet. Let us assume this responsibility.
Let us strengthen the UN’s capacity to act, and ensure that the decisions we make today will be a source of pride for generations of tomorrow.